681 S.E.2d 782 (2009)
William Wood JOHNSON and wife, Suzanne Wayne Johnson
v.
Timothy P. SCHULTZ and wife, Shelley D. Schultz, Donald A. Parker, Jerry Halbrook, trustee, and State Farm Bank, F.S.B.
No. 75A09.
Supreme Court of North Carolina.
August 25, 2009.
Phillip E. Lewis, Charlotte, Katherine Jean, Raleigh, for Tommy Cooke.
Gordon C. Woodruff, Smithfield, for Johnson.
James K. Pendergrass, Raleigh, for Schultz, et al.

ORDER
The Motion For Leave To Participate In Oral Argument filed by amicus curiae North Carolina Land Title Association is allowed as follows: Defendant-Appellants and amicus curiae shall agree among themselves as to the allotment of time, which shall not exceed the total of thirty minutes allotted for the Defendant-Appellants' argument. Amicus curiae North Carolina Land Title Association shall notify the Clerk of the Supreme Court and Plaintiff-Appellee as to the agreed division of time.
By order of the Court in Conference, this 25th day of August, 2009